Sullivan, J.
Tu this case there is involved only a question of fact. The evidence is about evenly balanced. That supporting the theory of the defendant in error, although not entirely satisfactory, is not intrinsically improbable; and hence, under the settled practice in this court, the decision of the trial court can not be disturbed. No possible benefit'could accrue to the parties or the profession from a presentation and discussion of the evidence, and we therefore content ourselves with an announcement of the conclusion at which we have arrived.
The judgment is
Affirmed.